EXHIBIT 10.2(A)


PLIANT CORPORATION
2006 RESTRICTED STOCK INCENTIVE PLAN
FORM OF RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated as of April 17, 2007
between Pliant Corporation, a Delaware corporation (the “Corporation”) and
______________ (the “Executive”).

W I T N E S S E T H

WHEREAS, pursuant to the Pliant Corporation 2006 Restricted Stock Incentive Plan
(as amended, supplemented or otherwise modified from time to time, the “Plan”),
the Corporation has granted to the Executive effective as of the date hereof
(the “Award Date”), a right to participate in the Plan, upon the terms and
conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

21.          Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan and, if
not defined therein, in the Corporation’s Amended and Restated Articles of
Incorporation (as amended, supplemented or otherwise modified from time to time,
the “Charter”).

22.          Issuance and Sale of Restricted Stock.  Subject to the terms of
this Agreement and in reliance upon the representations and warranties,
covenants and agreements contained herein, the Corporation hereby issues and
sells to the Executive, and the Executive hereby purchases from the Corporation,
an aggregate of _____ shares of Series M Preferred Stock, par value $.01 per
share of the Corporation (the “Restricted Stock”) on the date hereof at a per
share purchase price equal to $20.00 (as hereafter ratably adjusted on account
of any stock dividend, stock combination, stock split or similar
recapitalization with respect to the outstanding shares of Series M Preferred
Stock, the “Purchase Price”).  The parties agree that the fair value of one
share of Restricted Stock on the date hereof is $103.00.

23.          Closing.  The closing of the transactions contemplated hereby (the
“Closing”) will take place simultaneously with the execution and delivery of
this Agreement.  The Closing shall take place at the Corporation’s executive
offices in Schaumburg, Illinois.

24.          Deliveries at the Closing.  At the Closing, the Executive shall
deliver a check for the aggregate Purchase Price for all shares of Restricted
Stock to the Corporation.  Not more than ten (10) business days after the
Closing, the Corporation shall deliver to the Executive a stock certificate (the
“Original Certificate”) representing the Restricted Stock registered in the name
of the Executive in the stock register of the Corporation.

25.          Representations and Warranties.


--------------------------------------------------------------------------------


(a)           Executive Representations and Warranties.  In connection with the
acquisition of the Restricted Stock hereunder, the Executive  hereby represents
and warrants to the Corporation as of the date of this Agreement that:

(i)            the Executive has the full authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance by him of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action;

(ii)           this Agreement has been duly and validly executed and delivered
by the Executive and this Agreement constitutes a legal and binding obligation
of the Executive, enforceable against the Executive in accordance with its terms
and the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, violate or cause a breach of any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject;

(iii)          the Executive understands that the Restricted Stock has been
issued pursuant to the Plan and is bound by the terms and conditions contained
in this Agreement as well as the Plan and the Executive will not transfer the
Restricted Stock acquired by him hereunder, except in compliance with this
Agreement and the Plan;

(iv)          the Executive is acquiring the Restricted Stock for his own
account, for investment only and not with a view to, or an intention of, the
distribution thereof  in violation of the Securities Act of 1933, as amended or
any successor federal law in effect from time to time (the “Securities Act”);

(v)           the Executive has no need for liquidity in his investment in the
Restricted Stock and is able to bear the economic risk of his investment in the
Restricted Stock for an indefinite period of time and understands that the
Restricted Stock has not been registered or qualified under the Securities Act
or any applicable state securities laws, by reason of the issuance of the
Restricted Stock in a transaction exempt from registration and qualification
requirements of the Securities Act or such state securities laws and, therefore,
cannot be sold unless subsequently registered or qualified under the Securities
Act or such state securities laws or an exemption from registration or
qualification is available;

(vi)          the Executive has been represented by counsel and/or advisors in
connection with the execution and delivery of this Agreement and has had an
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering of the Restricted Stock and the fair value of the
Restricted Stock and has had full access to or been provided with all such other
information concerning the Corporation as he has requested;

2


--------------------------------------------------------------------------------


(vii)         the Executive has reviewed, or has had an opportunity to review, a
copy of the Plan (including all schedules and exhibits referenced therein);

(viii)        the Executive is an officer of the Corporation, and has generally
such knowledge and experience in financial and business matters and with respect
to investments in securities of privately held companies such that the Executive
is capable of evaluating the risks and merits of his investment in the
Restricted Stock;

(ix)           the Executive further understands that this Agreement is made
with the Executive in reliance upon his representations to the Corporation
contained in this Section 5.

(b)           Corporation Representations and Warranties.  In connection with
the issuance and sale by the Corporation to the Executive of the Restricted
Stock, the Corporation represents and warrants that:

(i)            it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, it has full
corporate power and authority to execute, deliver and perform this Agreement 
and to consummate the transactions contemplated hereby, and the execution,
delivery and performance by it of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action;

(ii)           the Corporation has all requisite power and authority to execute
and deliver this Agreement and any and all instruments necessary or appropriate
in order to effectuate fully the terms and conditions of this Agreement, and the
transactions contemplated thereby.  This Agreement has been duly authorized by
all necessary action on the part of the Corporation, has been duly executed and
delivered by the Corporation  and constitutes the valid and legally binding
obligation of the Corporation, enforceable in accordance with its terms and
conditions, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles;

(iii)          the authorization, issuance, sale and delivery of the Restricted
Stock, when issued in accordance with this Agreement, will be duly authorized by
all requisite action of the Corporation’s Board of Directors.  The Restricted
Stock, when issued in accordance with this Agreement, will be validly issued and
outstanding, fully paid and nonassessable, with no personal liability attaching
to the ownership thereof, free and clear of any liens and restrictions created
by or through the Corporation whatsoever other than those contained in the Plan
and this Agreement;

3


--------------------------------------------------------------------------------


26.          Vesting of Restricted Shares.

(a)           On each of the 36 monthly anniversaries of the Vesting
Commencement Date (as defined below) (each a “Vesting Date”), 1/36th of the
Restricted Stock shall vest, provided that the Executive continues to be
employed by the Corporation as of each such Vesting Date.  For the purposes
hereof, the Vesting Commencement Date shall mean July 18, 2006.

(b)           Upon the consummation of a (i) Liquidation Event, (ii) a Qualified
Public Offering, or (iii) the redemption by the Corporation of 80% or more of
the aggregate number of shares of the Corporation’s Series AA Redeemable
Preferred Stock, par value $.01 per share (“Series AA Preferred Stock”)
outstanding at any time (a “Series AA Redemption”, and collectively with a
Liquidation Event and a Qualified Public Offering, an “Acceleration Event”),
provided that, in each case, the Executive continues to be employed by the
Corporation following the date hereof to the date of the consummation of such
Acceleration Event, all Restricted Stock held by the Executive, which shall then
be Unvested Stock, shall automatically vest as of the date of the consummation
of the Acceleration Event.

(c)           Shares of Restricted Stock which have become vested hereunder are
referred to herein as “Vested Stock” and all other shares of Restricted Stock
are referred to herein as “Unvested Stock.”  Shares of Restricted Stock that are
Unvested Stock do not have any rights conferred upon the Restricted Stock under
the Charter, including without limitation, the right to receive any payment or
other consideration and conversion or redemption rights thereunder, until such
time as they became Vested Stock in accordance with this Agreement and the
Executive hereby waives all of the rights in respect thereof; provided, however,
that so long as the Executive continues to be employed by the Corporation, the
Executive shall be entitled to exercise the voting rights with respect to the
Vested Stock and the Unvested Stock.  The Executive hereby agrees that to the
extent that he shall have received any payment or other consideration relating
to, or in respect of, the Unvested Stock, the Executive shall be deemed to
receive such payment or other consideration as agent for the Corporation and
shall immediately upon receipt of such payment or other consideration deliver
such payment or other consideration to the Corporation.

(d)           To the extent that any dividends would be payable with respect to
any Restricted Stock which is Unvested Stock if such Unvested Stock were Vested
Stock at the time of such dividend, such dividends which would have been payable
with respect to such Unvested Stock were it Vested Stock shall be held in trust
by the Corporation, and shall be paid with respect to such shares of Unvested
Stock at such time, but only in the event that, such shares of Unvested Stock
become Vested Stock.  At such time as such shares of Unvested Stock become
subject to repurchase by the Corporation pursuant to Section 8(a) hereof, such
dividends shall be forfeited and no longer payable under any circumstances.

27.          Termination of Employment in Connection with a Liquidation Event.

(a)           If the Executive’s employment with the Corporation is terminated
pursuant to a Termination Without Cause or a Resignation for Good Reason (as
such terms are defined below) and an Acceleration Event is consummated within 90
days following the

4


--------------------------------------------------------------------------------


Termination Date (as such term is defined below), then all Restricted Stock held
by the Executive which shall then be Unvested Stock shall automatically vest as
of the date of the consummation of such Acceleration Event.

(b)           If the Executive’s employment with the Corporation is terminated
as a result of the Executive’s death or Disability (as such term is defined
below) and an Acceleration Event is consummated within 90 days following such
Termination Date (as such term is defined below), then all Restricted Stock held
by the Executive which shall then be Unvested Stock shall automatically vest as
of the date of the consummation of such Acceleration Event.

28.          Effect of Termination of Employment; Repurchase of Unvested Stock.

(a)           Repurchase of Unvested Stock.  The Executive’s shares of Unvested
Stock, to the extent such shares have not become Vested Stock upon the
Termination Date (as such term is defined below), may, at any time, and from
time to time on or after the Termination Date, at the Corporation’s option, be
repurchased by the Corporation at a price per share equal to the Purchase
Price.  The Corporation, at its option, may assign or transfer such repurchase
right to any affiliate or assignee of the Corporation.  On and after the
Termination Date (as such term is defined below), the Executive shall have no
rights in, and hereby forfeits any and all rights the Executive may have with
respect to, the Unvested Stock (except pursuant to Section 7 if such Unvested
Stock shall become Vested Stock in accordance therewith) if any, and hereby
assigns, transfers and grants a lien and security interest to the Corporation in
the Unvested Stock and any rights he may have with respect thereto.  In order to
preserve the Executive’s right to accelerated vesting of the Unvested Stock in
accordance with Section 7, if the Executive’s employment with the Corporation is
terminated (i) pursuant to a Termination Without Cause or a Resignation for Good
Reason (as such terms are defined below), the Corporation shall not repurchase
the Executive’s shares of Unvested Stock until ninety days following the
Termination Date (as such term is defined below), or (ii) pursuant to a
termination as a result of a death or Disability (as such term is defined
below), the Corporation shall not repurchase the Executive’s shares of Unvested
Stock until 90 days following the Termination Date (as such term is defined
below), provided that, in each case, such Unvested Stock shall never become
Vested Stock except in accordance with Section 7.

(b)           Treatment of Vested Stock.  At any time prior to the occurrence of
an Acceleration Event but after (x) ninety days after Executive’s Termination
Date in the case of a pursuant to a Termination Without Cause or a Resignation
for Good Reason (as such terms are defined below) or after Executive’s death or
Disability or (y) the Termination Date in any other circumstances the
Corporation shall have the right to repurchase all or any portion of Executive’s
Vested Stock for a price pre share equal to the Fair Market Value per share (as
defined below) as of (x) the Termination Date or (y) if such right to repurchase
is exercised more than one hundred and eighty days after the Termination, as of
the date of such exercise (the “Determination Date”); provided, however, that if
Executive’s termination was by the Corporation with Cause (as defined below) the
purchase price shall be the lower of the Purchase Price and Fair Market Value as
of the Determination Date.  This right to repurchase shall be exercised by
delivery of written notice of exercise by the Corporation to the Executive,
which notice (the “Buy-Back Notice”) shall specify (i) the date on which such
repurchase is to occur (which in no event shall be less than thirty days after
the date of such notice), (ii) the number of shares of Vested Stock and (iii)

5


--------------------------------------------------------------------------------


the Fair Market Value (including whether such Fair Market Value was determined
by an independent appraisal firm, and if so, the date of such appraisal).

(i)            For the purposes hereof, Fair Market Value shall equal the fair
market value of a share of Series M Preferred Stock, as determined in good faith
by the Board in a manner consistent with the manner in which fair market value
was determined in connection with the grant and issuance of the Series M
Preferred Stock; provided, however, that in the event that such value was not
determined based upon an appraisal conducted by an independent appraisal firm
not more than six months prior to or after the Determination Date, then the
Executive may require, by delivering written notice to the Corporation no more
than ten (10) days after delivery of the Buy-Back Notice, that such an appraisal
be conducted by an independent appraisal firm selected by the Board to
definitively determine Fair Market Value.

(ii)           The purchase price for any Vested Shares purchased pursuant to
this 8(b) shall be paid in cash or, provided that, either (x) the Executive’s
employment was terminated by Executive and was not a Resignation for Good Reason
or as a result of his or her death or Disability and/or (y) such termination
occurred while Harold Beavis is Chief Executive Officer of the Corporation
(regardless of the circumstances), then the Corporation may elect to pay 20% of
the aggregate purchase price in cash, with the remainder to be paid in ten equal
annual installments over a ten year period after the date of the repurchase;
provided, that any unpaid amounts shall be paid in full upon the occurrence of
an Acceleration Event.

(c)           Stock Certificates.  Immediately following the Termination Date
(as such term is defined below) and upon delivery of the Original Certificate to
the Corporation by the Executive, the Corporation shall, in exchange for the
Original Stock Certificate, deliver to the Executive, (i) a stock certificate
(the “Vested Stock Certificate”) representing the number of shares of Vested
Stock held by the Executive as of the Termination Date (as such term is defined
below) and (ii) a stock certificate (the “Unvested Stock Certificate”)
representing the number of shares of Unvested Stock held by the Executive as of
the Termination Date (as such term is defined below).  In the event that such
shares of Unvested Stock become Vested Stock pursuant to Section 7 above, the
Corporation shall, in exchange for the Unvested Stock Certificate, deliver to
the Executive either a stock certificate representing such shares of Vested
Stock or the Mandatory Redemption Price for such shares, as the case may be.
  In addition to any other legends placed upon the certificates representing
Restricted Stock, certificates representing Restricted Stock shall have the
following legend:

“THE SHARES OF STOCK EVIDENCED HEREBY ARE RESTRICTED STOCK AS DEFINED IN THE
RESTRICTED STOCK AGREEMENT DATED AS OF APRIL 17, 2007, BETWEEN THE CORPORATION
AND THE EXECUTIVE NAMED THEREIN (THE “RESTRICTED STOCK AGREEMENT”) AND, EXCEPT
TO THE EXTENT PROVIDED IN SUCH RESTRICTED STOCK AGREEMENT, THE HOLDER OF SUCH
SHARES IS NOT ENTITLED TO ANY INTEREST OR RIGHTS PROVIDED THEREIN UNTIL SUCH
TIME AS THEY BECOME VESTED STOCK IN ACCORDANCE WITH THE RESTRICTED

6


--------------------------------------------------------------------------------


STOCK AGREEMENT”

(d)           In the event that any capital stock is to be repurchased pursuant
to this Section 8 or in order to effectuate the Drag Along Rights contained in
the Plan, the Executive and his successors, assigns or representatives shall
take (at the Corporation’s expense) all steps necessary and desirable to obtain
all required third-party, governmental and regulatory consents and approvals and
take all other actions necessary and desirable to facilitate the consummation of
such repurchases or such Drag Along Rights, as the case may be, in a timely
manner.  The Executive shall promptly return to the Corporation share
certificates representing shares of the capital stock repurchased pursuant to
this Section 8.

(e)           For the purposes of this Agreement, the following terms shall have
the meanings, provided herein:

(vi)          “Cause” shall mean:

(A)          the Executive’s commission of a crime involving his or her fraud,
theft or dishonesty or engagement in willful or wrongful activities that are
materially detrimental to the Corporation;

(B)           the material and willful breach by the Executive of his or her
responsibilities as an employee of the Corporation or willful failure to comply
with reasonable directives or policies of the Corporation, the Board, the Chief
Executive Officer or his designees, but only if the Corporation has given
Executive written notice specifying the breach or failure to comply, demanding
that the Executive remedy the breach or failure to comply and the Executive (1)
failed to remedy the alleged breach or failed to comply within thirty days after
receipt of the written notice and (2) failed to take all reasonable steps to
that end during the thirty days after he received the notice.

(C)           the continued use of alcohol or drugs by the Executive to an
extent that such use interferes with the performance of the Executive’s duties
and responsibilities.

Notwithstanding the foregoing, the term “Cause” shall not include any one or
more of the following: (i) bad management decision-making by the Executive or
(ii) any act or omission reasonably believed by the Executive in good faith to
have been in and not opposed to the best interests of the Corporation (without
intent of the Executive to gain, directly or indirectly, a profit to which the
Executive was not legally entitled) and reasonably believed by the Executive not
to have been improper or unlawful.

(vii)         “Disability” means any medically determinable physical or mental
impairment that has lasted, or is reasonably expected to last, for a period of
at least six (6) months, can reasonably be expected to be permanent or of
indefinite duration, and renders the Executive unable to perform his duties
hereunder, as certified by a physician jointly selected by the Corporation and
the Executive or the Executive’s legal representative.

7


--------------------------------------------------------------------------------


(viii)        “Resignation for Good Reason” shall mean Executive’s termination
of his or her employment with the Corporation and its Subsidiaries in response
to any of the following events:

(A)          the assignment to the Executive of any material duty materially
inconsistent with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities;

(B)           any reduction in the Executive’s base salary or bonus compensation
(other than any decrease in bonus compensation as a result of a failure to
achieve reasonable performance targets which are consistent with past
performance targets applied in connection with determining bonus compensation);
or

(C)           the Corporation requires the Executive to, or assigns duties to
the Executive which would reasonably require him to, relocate his principal
business office more than forty (40) miles from where it is located on the date
hereof;

provided, however that an event described above will not constitute “Good
Reason” unless (1) such event occurs without the Executive’s express written
consent, (2) the Executive delivers a written notice to the Corporation of the
occurrence of any such event not more than ninety (90) days following the
occurrence of such events, and (3) the Corporation fails to cure or remedy such
event within thirty days (the “Cure Period”) after receiving written notice
thereof from the Executive.  The failure by the Executive to terminate his or
her employment with the Corporation and its subsidiaries within thirty days
after the end of the Cure Period in respect of an event otherwise qualifying as
Good Reason will preclude the Executive from invoking such event as the basis
for Good Reason.

(ix)           “Termination Date” shall mean the effective date of the
termination of Executive’s employment with the Corporation.

(x)            “Termination Without Cause” occurs if the Corporation terminates
the Executive’s employment for reasons that do not constitute Cause and other
than as the result of his death or Disability.

29.          Conversion Upon a Qualified Public Offering.  In the event an
automatic conversion of the Restricted Stock occurs upon a Qualified Public
Offering pursuant to the Charter, the Executive shall take the same necessary
and desirable actions in connection with the consummation of the Qualified
Public Offering as the other stockholders are required to take in connection
therewith, including without limitation, the execution and delivery of any
underwriting, custody, lock-up or similar agreements.

30.          Stock Certificates.

8


--------------------------------------------------------------------------------


(a)           Certificates to be Held by Corporation; Legend.  Any certificates
representing Restricted Stock shall bear the following legend:

“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN IS SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND PLIANT CORPORATION.  A
COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF PLIANT
CORPORATION.”

(b)           Stock Power; Power of Attorney.  Concurrent with the execution and
delivery of this Agreement, the Executive shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit A, in blank.  The
Executive, by acceptance of the Restricted Stock Award under the Plan, shall be
deemed to appoint, and does so appoint by execution of this Agreement, the
Corporation and each of its authorized representatives as the Executive’s
attorney(s)-in-fact to:

(i)            effect any transfer of, or transaction with respect to, capital
stock of the Corporation pursuant to or referenced in Section 8 hereof
(including any Drag Along Rights);

(ii)           to effect a conversion of the Restricted Stock upon a Qualified
Public Offering pursuant to the Charter; and

(iii)          to execute such documents as the Corporation deems necessary or
advisable in connection with any such transfer or transaction or conversion.

31.          Tax Election.  THE EXECUTIVE ACKNOWLEDGES THAT IT IS THE
EXECUTIVE’S SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S, TO DECIDE IF AN
ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE SHOULD BE MADE AND TO
FILE TIMELY SUCH ELECTION, EVEN IF THE EXECUTIVE REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS BEHALF.  The Executive understands
that under applicable law such election must be filed with the Internal Revenue
Service (the “IRS”) within thirty (30) days after any acquisition of Restricted
Stock to be effective.  If the Executive files an effective election, the excess
of the fair value of the Restricted Stock (which the IRS may assert is different
from the fair value determined by the parties) covered by such election over the
amount paid by the Executive for the Restricted Stock shall be treated as
ordinary income received by the Executive, and the Corporation shall withhold
from the Executive’s compensation all amounts required under applicable law.  If
the Executive does not file an effective election, future appreciation on the
Restricted Stock will generally be taxable as ordinary income when such
Restricted Stock vests pursuant to this Agreement.  The foregoing is merely a
brief summary of complex tax regulations, and therefore, the Executive is
strongly advised to consult with his own tax advisors.

32.          Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 1475 Woodfield Road, Suite 700, Schaumburg, Illinois 60173 to the
attention of the Chief Financial Officer and to the

9


--------------------------------------------------------------------------------


Executive at the address given beneath the Executive’s signature hereto, or at
such other address as either party may hereafter designate in writing to the
other.

33.          Plan.  The Restricted Stock and all rights of the Executive with
respect thereto are subject to, and the Executive agrees to be bound by, all of
the terms and conditions of the provisions of the Plan, incorporated herein by
reference, to the extent such provisions are applicable to Restricted Stock
granted to Eligible Persons (as defined in the Plan).  The Executive
acknowledges receipt of a copy of the Plan, which is made a part hereof by this
reference, and agrees to be bound by the terms thereof.  Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Administrator do not (and shall not
be deemed to) create any rights in the Executive unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof.  Notwithstanding the foregoing, nothing contained
herein shall limit the discretionary authority of the Administrator pursuant to
Section 3.2(d)-(g), (i)-(k) and Section 6 and 7 of the Plan, except to the
extent the exercise of such authority materially adversely affects the rights of
the Executive hereunder.

34.          Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement indefinitely.

35.          Entire Agreement; Amendment.  This Restricted Stock Agreement and
the Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The provisions of this Agreement may be
amended, modified and waived only with the prior written consent of the
Corporation and the Executive and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.  Notwithstanding anything to the contrary
contained in the Plan or the Charter, any amendment, modification or waiver to
the terms of the Restricted Stock contained in the Charter and Plan that would
materially adversely affect the Executive’s rights therein or herein or which
materially adversely affects the rights or priorities of the Restricted Stock,
shall not be effective against the Executive without the prior written consent
of the Executive.  Notwithstanding the foregoing, nothing contained herein shall
limit the Corporation’s ability to make amendments, modifications or waivers to
the terms of the Plan or Charter to the extent the requirements set forth in the
Plan and the Charter regarding such amendments, modifications and waivers have
been met.

36.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

37.          Remedies.  Each of the parties to this Agreement shall be entitled
to enforce its rights under this Agreement specifically to recover damages and
costs (including reasonable attorneys’ fees and expenses) for any breach of any
provision of this Agreement and to exercise

10


--------------------------------------------------------------------------------


all other rights existing in its favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party hereto may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or other injunctive relief (without posting any bond or
deposit) in order to enforce or prevent any violations of this Agreement.

38.          Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

39.          Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

40.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York without regard
to conflict of law principles thereunder.

*  *  *  *  *

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Executive has hereunto set his
hand as of the date and year first above written.

PLIANT CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Address

 


--------------------------------------------------------------------------------


Exhibit 10.2(a)

EXHIBIT A


STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Pliant Corporation, a Delaware corporation (the “Corporation”), and
_______________ (the “Executive”) dated as of __________, the Executive, hereby
sells, assigns and transfers to the Corporation, an aggregate _____ shares of
Series M Preferred Stock of the Corporation, standing in the Executive’s name on
the books of the Corporation and represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Corporation, with full power of
substitution in the premises.

Dated ____________, __________

 

 



Signature

 

 

 

 

 

 

 

Print Name

 

(Instruction: Please do not fill in any blanks other than the signature line. 
The purpose of the assignment is to enable the Corporation to exercise certain
rights set forth in the Restricted Stock Award Agreement and Charter without
requiring additional signatures on the part of the Individual.)


--------------------------------------------------------------------------------


Exhibit 10.2(a)

EXHIBIT B


SPOUSAL ACKNOWLEDGMENT

The undersigned spouse of the Executive has read and hereby approves the
foregoing Restricted Stock Agreement.  In consideration of the Corporation’s
granting the Executive the right to acquire the Restricted Stock in accordance
with the terms of such Agreement, the undersigned hereby agrees to be
irrevocably bound by all the terms of such Agreement and the Plan.

 

 



Spouse of Executive

 


--------------------------------------------------------------------------------


Exhibit 10.2(a)

EXHIBIT C


ELECTION TO INCLUDE STOCK IN GROSS
INCOME PURSUANT TO SECTION 83(B) OF THE
INTERNAL REVENUE CODE

The undersigned purchased • shares of Series M Preferred Stock, $.01 par value
per share (the “Series M Preferred Stock”), of Pliant Corporation (the
“Corporation”) pursuant to a Restricted Stock Agreement (the “Restricted Stock
Agreement”) dated as of April 17, 2007, between the Corporation and the
undersigned.  Under certain circumstances, the Corporation has the right of
forfeiture of the unvested Series M Preferred Stock from the undersigned, upon
the termination of his employment with the Corporation.  Hence, the Series M
Preferred Stock is subject to a substantial risk of forfeiture and is
nontransferable (within the meaning of Treasury Regulation §1.83-3(d)).  The
undersigned desires to make an election under Section 83(b) of the Internal
Revenue Code (“Code”) to have the Series M Preferred Stock taxed at the time the
undersigned purchased the Series M Preferred Stock.

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Series
M Preferred Stock, to report as taxable income for the undersigned’s taxable
year ended December 31, 2007 the excess (if any) of the Series M Preferred
Stock’s fair market value on April 17, 2007 over the purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

The name, address and social security number of the undersigned:

 

 

A description of the property with respect to which the election is being made:
• shares of Series M Preferred Stock, $.01 par value per share.

The date on which the property was transferred: April 17, 2007  The taxable year
for which such election is made: The undersigned’s taxable year ended December
31, 2007.

The restrictions to which the property is subject:

All or any portion of the shares of Series M Preferred Stock which have not
“vested” are subject to repurchase by the Corporation in the event the
undersigned ceases to be or is no longer employed by the Corporation and for any
reason whatsoever and in such event the purchase price for each share of Series
M Preferred Stock which has not “vested” subject to repurchase will be $20 per
share.


--------------------------------------------------------------------------------


The Series M Preferred Stock will “vest” on a monthly basis during the 3 years
from July 18, 2006 (i.e., a portion of the shares are vested as of the date of
grant) during the time that the undersigned remains employed by the Corporation
and shall vest upon a liquidation event, a qualified public offering, the
redemption of the Corporation’s Series AA Preferred Stock, if the undersigned is
so employed on the effective date thereof and, in certain circumstances, may
vest within nine months after the termination of such employment.

The fair value on April 17, 2007 of the property with respect to which the
election is being made, determined without regard to any lapse restrictions: 
$•(1).

The amount paid for such property:  $•(2).

--------------------------------------------------------------------------------

(1)    $103 per share

(2)    $20 per share

A copy of this election has been furnished to the Secretary of the Corporation
pursuant to Treasury Regulations §  1.83-2(e)(7).

Dated:    April 17, 2007

 

 



Executive

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the date hereof.  This filing should be made by
registered or certified mail, return receipt requested.  The Executive must
retain two (2) copies of the completed form for filing with his Federal and
state tax returns for the current tax year and an additional copy of his
records.


--------------------------------------------------------------------------------